ON REHEARING.
ANDERSON, J.
The appellant suggests that the opinion fails to take account of the doctrine of estoppel in this case. This point was considered in the preparation of the opinion and the consideration of the case, but was so wanting in merit that the same was not discussed in the opinion. Stephens and his assignee were not bound by any statement that Lee, the tenant, made to the defendants, when he executed the mortgage, as to the party from whom he was renting the land. It *87is true that Damson testified that Stephens told him in July or August that he was not renting Lee any land; but he does not show that he parted with anything of value upon the strength of said statement. It appears that the mortgage was taken long before said statement was made, if it was made, and which Stephens denied, and for aught that appears the items constituting defendants’ claim may have all been sold before July or August.' — Farrow v. Sturdivant Bank, 181 Ala. 283, 61 South. 286; Goetter v. Norman, 107 Ala. 585, 19 South. 56; Fields v. Killion, 129 Ala. 373, 29 South. 797.